Citation Nr: 0727381	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for gouty 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1963 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for gouty arthritis 
(also referred to as gout).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2007 via video conference.  A copy of the 
transcript of that hearing has been made part of the record.  
At that time, the Board agreed to hold the record open for 60 
days for the submission of additional evidence.  That 60 day 
period has passed.

The Board notes that additional evidence was associated with 
the claims file subsequent to the RO issuing the March 2005 
statement of the case.  Although the veteran submitted a 
waiver regarding some of this evidence, the veteran did not 
submit a waiver of review of all of this evidence by the 
agency of original jurisdiction, which is the RO in this 
case.  As discussed below, the Board finds that the veteran 
has submitted new and material evidence sufficient to reopen 
his claim.  Upon remand, the RO will issue a supplemental 
statement of the case that includes consideration of this 
additional evidence.  See 38 C.F.R. § 19.31.

The issue of entitlement to service connection for gouty 
arthritis based on de novo review is addressed is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.




FINDINGS OF FACT

1.  The RO denied service connection for gouty arthritis in 
an unappealed October 1994 rating decision. 

2.  Evidence obtained since the October 1994 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.160(d), 20.1103 
(2006).

2.  New and material evidence has been received since the 
October 1994 rating decision and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp.2006); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to belabor the impact of the VCAA on this 
matter.  Accordingly, the Board will address the merits of 
this claim.

Factual Background, Legal Criteria and Analysis

The veteran contends that he began experiencing bouts of 
gouty arthritis during service.  In an October 1994 rating 
decision, the RO denied the claim for service connection for 
gouty arthritis.  The veteran did not appeal this rating 
decision.  The October 1994 rating decision, therefore, 
became final.  See 38 U.S.C.A. § 7105.  

The veteran filed to reopen his claim for service connection 
in April 2003.  In the July 2003 rating decision, the RO 
determined that new and material evidence had not been 
submitted.  Regardless of the RO's action regarding reopening 
the veteran's claim, however, the Board must independently 
address the issue of reopening a previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in October 1994.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service medical records show that the veteran sought 
treatment in January 1981 for pain and swelling in the left 
great toe.  In August 1985, the veteran completed a report of 
medical history.  The veteran marked that he had a history of 
foot trouble.  The medical professional adding notes to this 
record questioned whether the veteran had gout of the right 
foot.  Laboratory records dated in 1991 and 1992 indicate 
that the veteran's uric acids levels were high.  In May 1993, 
the veteran completed another report of medical history; he 
noted a history of foot pain.  A medical professional added 
the note "arthritis - gets occasional left ankle pain."  

The veteran underwent VA examinations regarding his feet in 
July 1994.  The veteran related to the joint examiner his 
history regarding gout and his taking of medications for the 
disability.  The veteran noted that he had been placed on 
Allopurinol in 1991.  After that time, he had not had attacks 
of gout, but occasionally had a twinge of pain in the toes 
that was very minor.  During the feet examination, however, 
the examiner diagnosed the veteran as having gout with 
involvement of the right great toe.  X-rays revealed that the 
veteran had mild cystic changes in the lateral aspect of the 
right 1st metatarsal head with minimal overlying soft tissue 
swelling.  The X-ray indicated that gout could not be 
excluded.  

In the October 1994 rating decision, the RO found that the 
veteran had not been diagnosed as having gout during service.  
Further, the RO determined that the July 1994 diagnosis of 
gout was based on history provided by the veteran and that 
gout manifested to a compensable degree was not shown.  (The 
Board notes that service connection is granted for arthritis 
if it becomes manifest to a degree of 10 percent 
(compensable) with 1 year from the date of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a).)  Based on these 
findings, the RO denied service connection.

Since the October 1994 rating decision, additional evidence 
has been obtained.  The evidence includes VA treatment 
records documenting that the veteran experienced an attack of 
gout about every 6 months after eating organ meat.  A January 
2003 naval medical center document indicates that the veteran 
received treatment for an acute gouty arthritis attack of the 
right and left great toe.  A January 2004 private medical 
record reveals that the veteran had received treatment in an 
emergency department for gout.  In the June 2007 Board 
hearing, the veteran and his representative testified as to 
the veteran's current symptoms of gout and how the veteran's 
high uric acid levels during service supported a finding that 
he had gouty arthritis that began during service.

The October 1994 rating decision was issued less than 6 
months after the veteran's discharge from service.  In that 
rating decision, the RO found that the veteran had not been 
diagnosed as having gouty arthritis during service; the RO, 
however, also made an implicit finding that that veteran did 
not have a current diagnosis of gouty arthritis (the RO noted 
that the examiner's diagnosis of gout was based on history 
provided by the veteran).  

The Board finds that the claims file contains new medical 
evidence that the veteran has been diagnosed as having gouty 
arthritis and the veteran and his representative have 
testified regarding how his current diagnosis of gouty 
arthritis relates to treatment during service and findings of 
high levels of uric acid during service.  The Board finds 
that these medical records and testimony constitutes new and 
material evidence regarding the unestablished facts that the 
veteran currently experiences attacks of gouty arthritis and 
his gouty arthritis is related to service.  This evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the October 1994 rating decision and this 
evidence raises a reasonable possibility of substantiating 
the claim.  The claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for gouty arthritis is 
reopened.  The appeal is granted to that extent only.




REMAND

The veteran has asserted that he has gouty arthritis due to 
his service.  As outlined above, the Board has reopened the 
veteran's claim.  The Board finds, however, that additional 
evidentiary development is required before the Board can make 
a final adjudication on this claim.

The Board notes that there is competent evidence that the 
veteran has current attacks of gouty arthritis.  Further, the 
claims file contains service medical records documenting his 
treatment for pain in the feet and ankles, laboratory 
findings of high uric acids levels, and medical findings that 
the veteran had arthritis of the left ankle and a questioned 
diagnosis of gout.  Based on this evidence, the Board finds 
that the veteran should be provided with an VA examination to 
determine whether he currently has gouty arthritis related to 
service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Upon remand, therefore, a 
VA medical examination should be provided in which the 
examiner gives an opinion regarding whether the veteran has 
gouty arthritis related to service.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for gouty arthritis should be 
obtained and made part of the record.

2.  The veteran should be afforded a VA 
orthopedic examination in conjunction 
with his claim for service connection 
for gouty arthritis.  The examiner 
should be provided with the veteran's 
claims file. 

Following a review of the service 
medical records, relevant post-service 
medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following question:

Is it at least as likely as not (a 
degree of probability of 50 percent 
or higher) that the veteran has 
gouty arthritis related to service 
(to include the laboratory findings 
of high uric acids levels noted 
therein)?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

If the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claim must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


